     Case: 1:21-cv-02094 Document #: 29 Filed: 08/10/21 Page 1 of 2 PageID #:456




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILINOIS
                                  EASTERN DIVISION

J.P. MORGAN SECURITIES LLC,                      )
                                                 )
               Plaintiff,                        )
                                                 )   Case No. 1:21-cv-02094
v.                                               )   Honorable Matthew F. Kennelly
                                                 )
SCOTT A. CIMO, JOHN D. GOBLET,                   )
JR., JOHN A. SEARER, BRIAN S.                    )
BELLOT and RAYMOND P.                            )
KERMEND,                                         )
                                                 )
               Defendants.                       )

                ORDER ON JOINT MOTION TO DISSOLVE
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Having considered the Parties’ Joint Motion to Dissolve Temporary Restraining Order

and Preliminary Injunction, the Court ORDERS as follows:

               1.      The Temporary Restraining Order [Doc. 11] entered on April 19, 2021, is

hereby dissolved;

               2.      The Stipulated Temporary Injunction [Doc. 25] entered on April 29, 2021,

is hereby dissolved;

               3.      The $75,000 bond posted by JPMorgan Securities LLC in support of the

Temporary Restraining Order is hereby released to JPMorgan Securities LLC; and

               4.      The Court GRANTS the Parties motion to dismiss pursuant to Rule 41 of

the Fed. Rules of Civil Procedure. This matter is dismissed with prejudice, with each side to

bear his or its own attorneys’ fees and costs.
Case: 1:21-cv-02094 Document #: 29 Filed: 08/10/21 Page 2 of 2 PageID #:457




  SO ORDERED this 10th day of August, 2021.



                                   __________________________________
                                   Matthew F. Kennelly
                                   United States District Court Judge




                                      2
